EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Amend the first paragraph of the specification as follows:
This application is a National Stage entry under §371 of International Application No. PCT/EP2018/067357, now WO 2019/007786, filed on June 28, 2018, and which claims the benefit of German Application No. 10 2017 211 435.5, filed on July 5, 2017. The contents of each of these applications is hereby incorporated by reference in their entirety.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Broell et al. (US 7,141,165 B2) as evidenced by applicant’s disclosure.
Regarding claim 1, Broell et al. discloses a process for continuous dissolution of a solid in a reaction medium (see application disclosure, page 5, 3rd paragraph, since the English Equivalent of DE 20 2006 060 162 A1 is U.S. 7,141,165 B2), comprising a) withdrawing a liquid, which is a portion of the reaction medium, from a first reaction vessel (1) ; b) contacting the liquid withdrawn from the first reaction vessel (1) in a) with a solid (phenothiazine) in a second reaction vessel (2) to form a solution of the solid (phenothiazine); and c) recycling the solution formed in step b) into the first reaction vessel (1) (see Abstract; figure 1 and column 1, line 42 through column 6, line 37).
Broell et al. fails to disclose or suggest a process wherein the solid in the second reaction vessel is present in a form of a fixed bed which is traversed by the liquid.
Claims 2-15 depend on claim 1.
Regarding claim 16, Broell et al. discloses a continuous dissolution system, comprising: a first reaction vessel (1) comprising a reaction medium, and a second reaction vessel (2) comprising a solid (phenothiazine), wherein a portion of the reaction medium is withdrawn from the first reaction vessel (1) and introduced to the second reaction vessel (2), thereby contacting the solid (phenothiazine) to form a solution of the solid (phenothiazine), wherein the solution is recycled back to the first reaction vessel (1) (see Abstract; figure 1 and column 1, line 42 through column 6, line 37).
Broell et al. fails to disclose or suggest a system wherein the solid is present in a form of a fixed bed.
Claim 17 depends on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774